Name: 90/170/EEC: Council Decision of 2 April 1990 on the acceptance by the European Economic Community of an OECD Decision/recommendation on the control of transfrontier movements of hazardous wastes
 Type: Decision
 Subject Matter: environmental policy;  international affairs;  deterioration of the environment;  world organisations;  trade policy
 Date Published: 1990-04-07

 Avis juridique important|31990D017090/170/EEC: Council Decision of 2 April 1990 on the acceptance by the European Economic Community of an OECD Decision/recommendation on the control of transfrontier movements of hazardous wastes Official Journal L 092 , 07/04/1990 P. 0052 - 0053 Finnish special edition: Chapter 15 Volume 9 P. 0195 Swedish special edition: Chapter 15 Volume 9 P. 0195 *****COUNCIL DECISION of 2 April 1990 on the acceptance by the European Economic Community of an OECD Decision/recommendation on the control of transfrontier movements of hazardous wastes (90/170/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130s thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the Environment Committee of the Organization for Economic Cooperation and Development (OECD) has forwarded to the Council of that Organization a draft Decision/recommandation recommending inter alia the ratification and rapid application of the Basle Convention on the control of transboundary movements of hazardous wastes and their disposal, signed on 22 March 1989 by some of the Member States of the OECD, as well as the Community; Whereas that Decision/recommendation aims inter alia at obliging Member States to reinforce the control of transfrontier movements of hazardous wastes; Whereas part of the scope of the Basle Convention and of the said Decision/recommendation falls within Community competence; Whereas the Decision/recommendation should be approved by the Community at a forthcoming meeting of the Council of the OECD, HAS DECIDED AS FOLLOWS: Sole Article The OECD Council Decision/recommendation on the control of transfrontier movements of hazardous wastes is hereby approved on behalf of the European Economic Community as far as the matters within its jurisdiction ar concerned. The text of the OECD Decision/recommendation is attached hereto. Done at Luxembourg, 2 April 1990. For the Council The President G. COLLINS (1) OJ No C 68, 19. 3. 1990. (2) Opinion delivered on 28 February 1990 (not yet published in the Official Journal). ANNEX DRAFT RECOMMENDATION OF THE COUNCIL ON THE CONTROL OF TRANSFRONTIER MOVEMENTS OF HAZARDOUS WASTES THE COUNCIL, Having regard to Articles 5 (a) and 5 (b) of the Convention on the Organization for Economic Cooperation and Development of 14 December 1960, Having regard to the Decision and recommendation of the Council of 1 February 1984 on transfrontier movements of hazardous waste (C(83) 180 final), Having regard to the Decision/recommendation of the Council of 5 June 1986 on exports of hazardous wastes from the OECD area (C(86) 64 final), Having regard to the Decision of the Council of 27 May 1988 on transfrontier movements of hazardous wastes (C(88) 90 final), Having regard to the Convention on the control of transboundary movements of hazardous wastes and their disposal, adopted in Basle on 22 March 1989, Having regard to resolution No 4 attached to the Final Act of the Conference of plenipotentiaries on the global convention on the control of transboundary movements of hazardous wastes, on the responsibility of States for the implementation of the Basle Convention, Welcoming the efforts at the global level to establish a system to control the transfrontier movements of hazardous wastes; Considering that steps should be taken as soon as possible to implement a number of principles that are contained in the abovementioned instruments; On the proposal of the Environment Committee: I. DECIDES that Member countries shall, without prejudice to the provisions of paragraph I of Decision/recommendation C(86) 64 final, take appropriate steps to prohibit the export of hazardous wastes to any country that has prohibited the import of such wastes for disposal therein; II. RECOMMENDS that Member countries take appropriate steps to sign and ratify the Balse Convention at the earliest possible date, consistent with their respective national procedures; III. RECOMMENDS that Member countries take appropriate steps to provide technical assistance and training in the field of waste management to countries in need of such assistance; IV. RECOMMENDS that Member countries further cooperate in harmonizing the notification systems and procedures for the control of transfrontier movements of hazardous wastes among themselves.